       Case 1:19-cr-00575-FB Document 148 Filed 02/14/20 Page 1 of 1 PageID #: 772

                                                                                              Arent Fox LLP / Attorneys at Law
                                                              Boston / Los Angeles / New York / San Francisco / Washington, DC




     February 14, 2020                                                                 Glenn Colton
                                                                                       Partner
                                                                                       212.484.3972 DIRECT
     VIA ECF                                                                           212.484.3990 FAX
                                                                                       glenn.colton@arentfox.com
     Hon. Frederic Block
     United States District Court Judge
     Eastern District of New York
     225 Cadman Plaza East
     Courtroom 10C South
     Brooklyn, NY 11201


     Re:     United States v. John Simonlacaj, 19-cr-575 (FB)

     Dear Judge Block:

             We write on behalf of defendant John Simonlacaj in the above-referenced matter to
     respectfully request the temporary modification of his conditions of pretrial release to permit him
     to travel to Sellersville, Pennsylvania for one day on February 22, 2020 for the purposes of a
     family trip, and to travel to Boston, Massachusetts from May 14-17, 2020 to attend his son's
     college graduation and related events. Currently, Mr. Simonlacaj's conditions of release permit
     him to travel without the Court's approval within: 1) EDNY, SDNY; and 2) the SDFl and NDNY
     as long as he receives permission from Pretrial Services.

             We have discussed these requests with AUSAs Keith Edelman and Kayla Bensing as
     well as the Pretrial Services Office and they do not object to the proposed modification.

             If Your Honor has any questions, of course we would be happy to answer them.

     Sincerely,


     s/Glenn Colton

     cc: Counsel of Record (via ECF)
         AUSAs Keith Edelman and Kayla Bensing (via ECF)
         Pretrial Services Officer Chijioke Ezenyilimba (via e-mail)




Smart In
Your World                                  1301 Avenue of the Americas, 42nd Floor / New York, NY 10019-6040 / arentfox.com
